DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 03/30/2021.  Claims 1-30 are pending in the application.

Information Disclosure Statement
The information disclosure statement filed 10/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Puja Detjen (reg. no. 72,311) on Monday, August 22, 2022.
The application has been amended as follows: 
In the Claims:
Claim 30, line 1, kindly replace “A computer readable medium” with --A non-transitory computer readable medium--.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  The following references are considered the closest references to the claimed invention.
Kanamarlapudi et al. (US 2021/0258409) teaches methods and systems for managing a reordering timer comprising a processor for determining a timer adjustment based on the detected one or more condition and adjusting a timer with the determined timer adjustment. Yerramalli et al. (US 2021/0143883) discloses techniques for enhancements to channel state information (CSI) reporting. In reference to FIG. 8 and its corresponding description begins in paragraph [0088] and thereinafter, Yerramalli et al. discloses a network environment 800 comprising a packet buffering duration manager 822, a training system 830, a training repository 815, and network(s) 805 and suggests that node 20 may use predictive model to predict a feasible duration a missing packet may be received. Yi et al. US 2016/0044639) teaches a method and a device for processing a packet data convergence protocol reordering function in a dual connectivity system.  Moreover, additional references related to the claimed invention are also considered as listed hereinbelow.
Nevertheless, the aforementioned references, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention, comprising, among other limitations, novel and unobvious limitations of "obtain, as output of the machine learning algorithm based at least in part on the input one or more parameters, one or more time durations to buffer packets, the one or more time durations being different than a time duration of a configured timer for buffering the packets; and buffer the packets for one of the one or more time durations," structurally and functionally interconnected in a manner as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nazari et al. (US 2022/0070736).
Namgoong et a. (US 2021/0266210).
Kanamarlapudi et al. (US 2021/0258409).
Pezeshki et al. (US 2021/0243632).
Yerramalli et al. (US 2021/0143883).
Seetharaman et al. (US 2019/0104076).
YI et al. (US 2016/0044639).
Wang et al. (US 10,893,437).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 22, 2022